                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Sherron Massalay,
                                               Case No. 2:17-cv-422
       Petitioner,                             Judge Michael H. Watson
                                               Magistrate Judge Kimberly A. Joison
       V.


Warden, Ross
Correctional Institution,

       Respondent.

                                OPINION AND ORDER

       Petitioner, a state prisoner, filed a petition seeking a writ of habeas corpus

under 28 U.S.C. § 2254. EOF No. 3. On October 16. 2018, the Magistrate

Judge issued a Report and Recommendation ("R&R") recommending that the

petition be denied and that this action be dismissed. EOF No. 9. Petitioner filed

a one paragraph Objection to the R&R asking the Court to "make a de novo

determination of the entire Report and reject, in whole, the findings and/or

recommendations made [therein]." EOF No. 10.

       Title 28 U.S.C. § 636(b)(1) provides for de novo review of a magistrate judge's

report and recommendations to which objections have been made by any party. See

also Fed. R. Civ. P. 72(b)(2). But only those objections that are specific are entitled to a

de novo review under the statute. Mire v. Marshall, 806 F.2d 636, 637 (6th CIr. 1986).

"The parties have the duty to pinpoint those portions of the magistrate's report that the

district court must specially consider." Id. (internal quotation marks and citation

omitted). An "objection" that does nothing more than disagree with a magistrate judge's
determination, "without explaining the source of the error," is not considered a valid

objection. Howard v. Sec'y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991). Without specific objections, "[tjhe functions of the district court are effectively

duplicated as both the magistrate and the district court perform identical tasks. This

duplication of time and effort wastes judicial resources rather than saving them, and

runs contrary to the purposes of the Magistrate's Act." Id.

       Petitioner does not meaningfully object to the R&R. Therefore, and for the

reasons well-detailed in the R&R, Petitioner's Objection is OVERRULED. EOF

No. 10. The R&R is ADOPTED and AFFIRMED. EOF No. 9. This action is

DISMISSED.

       By failing to file specific objections to the R&R, Petitioner has waived the

right to file an appeal. Thomas v. Arn, 474 U.S. 140,153-55 (1985); Howard, 932

F.2d at 509. Accordingly, the Court DECLINES to issue a Certificate of

Appealability. See 28 U.S.C. § 2253(c)(1); Rule 11 of the Rules Governing

Section 2254 Cass in the United States District Courts. The Court further

CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3), that an appeal would not be in

good faith and that an application to proceed in forma pauperis on appeal would

be DENIED.

       IT IS SO ORDERED.



                                    MfCHAEL H. WATSON, JUDGE
                                    UNITED STATES DISTRICT COURT




Case Number 2:17-CV-422                                                           Page 2 of 2
